Citation Nr: 9911048	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  99-01 425	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a disability causing a 
wind tunnel sensation in the mouth.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from October 7, 
1952, to October 1, 1955, and from October 17, 1955, to April 
22, 1974.  


FINDINGS OF FACT

1.  By a rating action dated in November 1998, the regional 
office (RO) denied a claim of entitlement to service 
connection for a disability manifested by a wind tunnel 
sensation in the veteran's mouth.  

2.  The veteran perfected a timely appeal of the RO's 
November 1998 denial.  

3.  The veteran died on March [redacted], 1999.  

4.  The veteran's appeal of the RO's November 1998 denial was 
pending before the Board of Veterans' Appeals (Board) at the 
time of his death.


CONCLUSION OF LAW

The Board does not have jurisdiction to adjudicate the merits 
of the appeal that was pending at the time of the veteran's 
death.  38 U.S.C.A. § 7104(a) (West Supp. 1998); 38 C.F.R. 
§ 20.1302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that, when a claimant 
perfects an appeal to the Board as to an adverse 
determination with regard to his or her entitlement to 
disability compensation benefits under chapter 11 of title 38 
of the United States Code and then dies before the appeal can 
be adjudicated, the determination appealed is rendered a 
nullity.  Smith v. Brown, 10 Vet.App. 330, 333-334 (1997).  
Therefore, lacking a viable underlying decision by the agency 
of original jurisdiction, the Board cannot proceed to 
adjudicate the appeal on the merits.  In short, the Board 
does not have jurisdiction to do so.  Smith at 334; 
38 U.S.C.A. § 7104(a) (West Supp. 1998); 38 C.F.R. § 20.1302 
(1998).  

In the present case, the RO, by the November 1998 rating 
action, denied the veteran's claim of entitlement to service 
connection for a disability manifested by a wind tunnel 
sensation in the mouth.  Claiming that service connection for 
this disorder was warranted, the veteran perfected a timely 
appeal of the RO's November 1998 denial.  Unfortunately, the 
veteran died on March [redacted], 1999, before the Board had an 
opportunity to adjudicate his appeal.  

Pursuant to the applicable law as noted above, the veteran's 
death operates to deprive the Board of the jurisdiction 
required to proceed with an adjudication of the merits of his 
claim.  The veteran's appeal must therefore be dismissed.  In 
reaching this determination, the Board intimates no opinion 
as to the merits of the claim or any derivative claim which 
might be brought by a survivor of the veteran.  


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


 

